 

 

 

 

 

 

 

 

 

AO 83 (Rev. 06/09) Summons in a Criminal Case
UNITED STATES DISTRICT COURT j
for the
Eastern District of Virginia alls 2 9 9019
United States of America ) eg
COURT =
v. ) is. SE RSNA
) :
ANDREW B. POWERS, } Case No. 1:19-CR-213-RDA
)
)
Defendant )

SUMMONS IN A CRIMINAL CASE

YOU ARE SUMMONED to appear before the United States district court at the time, date, and place set forth
below to answer to one or more offenses or violations based on the following document filed with the court:

& Indictment () Superseding Indictment 0 Information Superseding Information O Complaint
0} Probation Violation Petition © Supervised Release Violation Petition O Violation Notice © Order of Court

 

Place: U.S. District Court Courtroom No.: -
401 Courthouse Square oo ee l fae histo
Alexandria, VA 22314 — Date and Time: Ob 0A L204 B 4:00 a.

This offense is briefly described as follows: .

 

 

 

 

  
   

 

Counts 1-4: Wire Fraud, in violation of 18 U.S.C. § 1343 i mF
Count 5: Mail Fraud, in violation of 18 U.S.C. § 1341 ova oe rm
Count 6: Inducing Interstate Travel to Defraud, in violation of 18 U.S.C. § 2314 “ot S co
Counts 7-8: Unlawful Monetary Transactions, in violation of 18 U.S.C. § 1957 “ey
PM B&O
= «an sim
. . m—
. os - a : = 9S
. : 4 # 25
Uf pe . fo 2. 5
. o : : Cc? rey w
Date: ue a ZOlF y fe
: mo

Issuing officer's
udink 4

Printed name and title

 

I declare under penalty of perjury that I have:

mh omed and returned this summons - oO Returned this summons unexecuted

owe: ZL29//9 a . U7 Bile

Server ’s signature

V-ncoat TO Mee, Putty
Printed name and title

 
Case 1:19-cr-G0213-RDA Document 20 Filed 07/29/19 Page 2 of 2 PagelD# 80

AO 83 (Rev. 06/09) Summons in a Criminal Case (Page 2) , ;

a 0!

Case No, 1:19-CR-213-RDA

a .
| woy jr eremen ate, oo rameter toe
i q

ot i i i fis second page contains personal identifiers and therefore should
cose RE i! not be filed in court with the summons unless under seal.
i (Not for Public Disclosure)

i
i
eae cpg

 

On eemadie nanan,

  

INFORMATION FOR SERVICE
| isc teal let ANDREW B. POWERS

| ene HE IA

Last known residence:

  

 

 

 

Usual place of abode (if diffenent from residence address):

 

If the defendant is an organization, name(s) and address(es) of officer(s) or agent(s) legally authorized to receive service of
process:

 

 

If the defendant is an organization, last known address within the district or principal place of business elsewhere in the

 

 

 

 

 

 

 

United States:
AGT A Cty fie S/o OF SERVICE
This suminons was received by me on (date) Z / 29/, [ va
C1 I personally served the summons on this defendant at
(place) on (date)
FI On (date) 1 left the summons at the individual’s residence or usual place of abode
with (name). , a person of suitable age and discretion who resides

 

ee I mailed # copy to the individual’s last known address; or

deliveréd.a copy of the summons to: (name of individual) 3

who is authorized th receive.service of process on behalf of (name of organization)

“a, x “.
aan ta * <

 

cae MOY ow on (date) Yo & fs wand'Lmailed a copy to
the organizations’s last known address withih the district or to its principal place of business elsewhere in the
wu. United States; or Jo.
OR MAN OAD OG AR OL a rt

- ae a fee ad . wt .
G The'sumnions was returned unexecuted because:

 

 

I declare under penalty of pprjury that this information is true.

owoemt Aagfia YL 7. Bien

 

Server's signature

Printed name and tit

Remarks:

 
